



Exhibit 10.7
BRIGHT HORIZONS FAMILY SOLUTIONS INC.
ANNUAL INCENTIVE PLAN
This Annual Incentive Plan (the “Plan”) is an amendment and restatement of the
Bright Horizons Family Solutions Inc. 2017 Annual Incentive Plan, which was
established to advance the interests of Bright Horizons Family Solutions Inc.
(the “Company”) by providing for the grant of annual incentive compensation
awards to eligible employees of the Company and its subsidiaries. The 2017
Annual Incentive Plan has been amended to remove provisions applicable to
“qualified performance based compensation” under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”) and make other appropriate
changes.
I. ADMINISTRATION
The Compensation Committee of the Board of Directors of the Company (the
“Committee”) administers the Plan. The Committee may delegate to one or more
persons such duties, powers and responsibilities as it deems appropriate. To the
extent of any such delegation, references herein to the “Committee” will be
deemed to be references to the person or persons to whom such authority has been
delegated.
The Committee has the sole discretionary authority to interpret the Plan and
Awards, to determine eligibility for Awards, to determine the terms of and the
conditions applicable to any Award, and generally to do all things necessary or
desirable to administer the Plan. Any interpretation or decision by the
Committee with respect to the Plan or any Award will be final and conclusive as
to all persons. By accepting (or, under such rules as the Committee may
prescribe, being deemed to have accepted) an Award, a Participant will be deemed
to have agreed to the terms of the Award and the Plan.
II. ELIGIBILITY; PARTICIPANTS
Executive officers and other key employees of the Company and its subsidiaries
are eligible to participate in the Plan. The Committee shall select, from among
those eligible, the persons who will from time to time participate in the Plan
(each, a “Participant”). Participation with respect to one Award (as defined in
Section III below) under the Plan will not entitle an individual to participate
with respect to a subsequent Award or Awards, if any.
III. GRANT OF AWARDS
The term “Award” as used in the Plan means an award opportunity that is granted
to a Participant with respect to a specified performance period consisting of
the Company’s fiscal year or such other period as the Committee may determine
(each such period, a “Performance Period”). A Participant who is granted an
Award will be entitled to a payment, if any, under the Award only if all
conditions to payment have been satisfied in accordance with the Plan and the
terms of the Award. By accepting (or, under such rules as the Committee may
prescribe, being deemed to have accepted) an Award, the Participant agrees (or
will be deemed to have agreed) to the terms of the Award and the Plan. For each
Award, the Committee shall establish the following:
(a) the Performance Criteria (as defined in Section IV below) applicable to the
Award;
 
(b) the amount or amounts that will be payable (subject to adjustment in
accordance with Section V) if the Performance Criteria are achieved; and
(c) such other terms and conditions as the Committee deems appropriate with
respect to the Award.





--------------------------------------------------------------------------------





IV. PERFORMANCE CRITERIA
As used in the Plan, “Performance Criteria” means specified criteria, other than
the mere continuation of employment or the mere passage of time, the
satisfaction of which is a condition for the vesting, payment or full enjoyment
of an Award. A Performance Criterion and any targets with respect thereto
determined by the Committee need not be based upon an increase, a positive or
improved result or avoidance of loss and may be applied to a Participant
individually, or to a business unit or division or the Company as a whole. A
Performance Criterion will mean a measure of performance relating to any or any
combination of the following (measured either absolutely or comparatively
(including, without limitation, by reference to an index or indices or a
specified peer group or a select group of companies) and determined either on a
consolidated basis or, as the context permits, on a divisional, subsidiary, line
of business, project or geographical basis or in combinations thereof and
subject to such adjustments, if any, as the Committee specifies: sales;
revenues; assets; expenses; earnings before or after deduction for all or any
portion of interest, taxes, depreciation, amortization or equity expense whether
or not on a continuing operations or an aggregate or per share basis; return on
equity, investment, capital, capital employed or assets; one or more operating
ratios; operating income or profit, including on an after-tax basis; net income;
borrowing levels, leverage ratios or credit rating; market share; capital
expenditures; cash flow; stock price; stockholder return; sales of particular
services; customer acquisition or retention; acquisitions and divestitures (in
whole or in part); joint ventures and strategic alliances; spin-offs, split-ups
and the like; reorganizations; center openings (including openings in new
markets); new service or product lines; or recapitalizations, restructurings,
financings (issuance of debt or equity), refinancings or such other metrics as
the Committee deems appropriate. Any Performance Criteria that are financial
metrics may be determined in accordance with United States Generally Accepted
Accounting Principles (“GAAP”) or may be adjusted when established to include or
exclude any items otherwise includable or excludable under GAAP. The Committee
may provide that an Award, and any related Performance Criterion or Criteria,
will be adjusted in any manner prescribed by the Committee in its sole
discretion.
V. CERTIFICATION OF PERFORMANCE; AMOUNT PAYABLE UNDER AWARDS
As of the close of a Performance Period, the Committee will determine whether
and to what extent, if at all, the Performance Criterion or Criteria applicable
to each Award granted for the Performance Period have been satisfied, and the
Committee may determine the aggregate amount to be paid as Awards for the
Performance Period. The Committee shall then determine the actual payment, if
any, under each Award. The Committee may, in its sole and absolute discretion
and with or without specifying its reasons for doing so, after determining the
amount that would otherwise be payable under any Award for a Performance Period,
reduce (including to zero) the actual payment, if any, to be made under such
Award or otherwise adjust the amount payable under such Award. The Committee may
exercise the discretion described in the immediately preceding sentence either
in individual cases or in ways that affect more than one Participant. In each
case the Committee’s discretionary determination, which may affect different
Awards differently, will be binding on all persons.
VI. PAYMENT UNDER AWARDS
Except as otherwise determined by the Committee or as otherwise provided in this
Section VI, all payments under the Plan will be made, if at all, between January
1 and March 15 of the calendar year following the calendar year in which the
Performance Period ends; provided, that the Committee may authorize elective
deferrals of any Award payments in accordance with the deferral rules of
Section 409A of the Code and the regulations thereunder (“Section 409A”). Except
as provided otherwise by the Committee, an Award payment will not be made unless
the Participant has remained employed with the Company and its subsidiaries
through the date of payment. Awards under the Plan are intended either to
qualify for exemption from, or to comply with the requirements of, Section 409A,
but neither the Company nor any affiliate, nor the Committee, nor any person
acting on behalf of the Company, any affiliate, or the Committee, will be liable
for any adverse tax or other consequences to any Participant or to the estate or
beneficiary of any Participant or to any other holder of an Award, including,
but not limited to, by reason of the application of Section X below or any
acceleration of income, or any additional tax (including any interest and
penalties), asserted by reason of the failure of an Award to satisfy the
requirements of Section 409A or by reason of Section 4999 of the Code.





--------------------------------------------------------------------------------





VII. TAX WITHHOLDING
All payments under the Plan will be subject to reduction for applicable tax and
other legally or contractually required withholdings.
VIII. AMENDMENT AND TERMINATION
The Committee may amend or terminate the Plan at any time and from time to time.
 IX. MISCELLANEOUS
Awards held by a Participant are subject to forfeiture, termination and
rescission, and a Participant will be obligated to return to the Company
payments received with respect to Awards, in each case to the extent provided by
the Committee in connection with (i) a breach by the Participant of an Award
agreement or the Plan, or any non-competition, non-solicitation, confidentiality
or similar covenant or agreement with the Company or any of its affiliates or
(ii) an overpayment to the Participant of incentive compensation due to
inaccurate financial data. Without limiting the generality of the foregoing, the
Committee may recover Awards and payments under any Award in accordance with any
applicable Company clawback or recoupment policy, as such policy may be amended
and in effect from time to time, or as otherwise required by law, regulation or
applicable stock exchange listing standards, including, without limitation,
Section 10D of the Securities Exchange Act of 1934, as amended. Each
Participant, by accepting an Award pursuant to the Plan, agrees to return the
full amount required under this Section IX at such time and in such manner as
the Committee determines in its sole discretion, consistent with applicable law.
No person will have any claim or right to be granted an Award, nor will the
selection for participation in the Plan for any Performance Period be construed
as giving a Participant the right to be retained in the employ or service of the
Company or its affiliates for that Performance Period or for any other
period. The loss of an Award will not constitute an element of damages in the
event of termination of employment for any reason, even if the termination is in
violation of an obligation of the Company or any affiliate to the Participant.
The Plan is governed by the laws of the Commonwealth of Massachusetts without
giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive laws of another
jurisdiction. The Plan is effective for Performance Periods beginning on or
after January 1, 2019. 







